DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	17/125,924 entitled "SYSTEMS AND METHODS FOR DETERMINING AN AFFORDABILITY INDEX" filed on December 13, 2019 with claims 1 to 20 pending.

Claim Objections
Claims 4 and 18 are objected to because of the following informalities: 
“but a different in range”: It is unclear if “in range” is a specialized terminology or a typographic error.
 Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "clean/cleaning”  in Claims 1 and 16  is a relative term which renders the claim indefinite.  The term "clean/cleaning” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the claims are rejected.
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "velocity of the trend”  in Claims 6 and 7  lacks boundaries of the protected subject matter and are not clearly delineated. Therefore, the scope is unclear  which renders the claim indefinite.  The term "velocity of the trend” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the claims are rejected.
Claims 8, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "obligatory financial transactions”  in Claims 8, 10, and 19 lacks boundaries of the protected subject matter and are not clearly delineated. The Specification mentions “repetitive financial transactions” and “plurality of financial transactions,” yet  makes no distinction between obligatory and presumably non-obligatory transactions.
 Therefore, the scope is unclear  which renders the claim indefinite.  The term "obligatory financial transactions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the claims are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 1-20 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“determining an affordability index….” 
“receiving a plurality of financial transactions….”
“cleaning the descriptions from the plurality of financial transactions….”
“populating a plurality of fields….”
“producing a graph network….”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to determine an affordability index recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, determining an affordability index encompasses a person calculating creditworthiness  and producing a graph network comprising illustrating  nodes and links. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0104]   the processor 604 includes one or more general purpose microprocessors.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 2-15 DO NOT  recite additional elements   and merely narrow the abstract idea.
 Independent Claim 16 recites: 
“determining an affordability index….” 
“receiving a plurality of financial transactions….”
“cleaning the descriptions from the plurality of financial transactions….”
“populating a plurality of fields….”
“producing a graph network….”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to determine an affordability index recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, determining an affordability index encompasses a person calculating creditworthiness  and producing a graph network comprising illustrating  nodes and links. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
The Claim DOES NOT  recite additional elements   and merely narrow the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0104]   the processor 604 includes one or more general purpose microprocessors.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Fidanza ("SYSTEM AND METHOD FOR ISSUING A LOAN TO A CONSUMER DETERMINED TO BE CREDITWORTHY AND WITH BAD DEBT FORECAST", U.S. Publication Number: 20180349986 A1).
Regarding Claim 1, 
Fidanza teaches,
A system for determining an affordability index, 
(Fidanza [Abstract]  determines the creditworthiness of a consumer 
Fidanza [0205] The system may “hypothesize” that a bad client that will fall in default or bad debt  
Fidanza [0186]  train a model for each client and then identify an anomaly in credit variables related with default. 
Fidanza [0190] determine that some variables are more correlated with default risk behavior. 
Fidanza [0007] generating at the loan issuance server a credit score)
the system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising:
(Fidanza [Claim 1] a communications module, processor and transaction database)
receiving a plurality of financial transactions for an entity during a period of time, wherein each of the plurality of financial transactions comprises one or more descriptions;
(Fidanza [0086] includes data regarding stores, private locations, public places and transaction data and correlating periodic location patterns to loan and transactional activities.
Fidanza [0010]  collecting the consumer loan data over a period of six months
Fidanza [0119]-[0127] Cash-in transactions ...Cash-out transactions... Bill payment transactions...Purchase transactions ...Cellular phone top ups...Sales transactions...Commission transactions ...The money transfer transactions)
cleaning the descriptions from the plurality of financial transactions to create one or more corresponding clean descriptions;
(Fidanza [Abstract] A user ID number matches the initial set of data to a physical user in a transaction database. 
Fidanza [0007] among a plurality of user profiles stored within the transaction database and by matching a data attribute string based on the user ID number and the initial set of data)
populating a plurality of fields with field entries using the clean descriptions; and producing a graph network comprising a plurality of nodes and links, wherein the nodes correspond to the field entries and the links connect one or more of the field entries based on a similarity of the field entries.
(Fidanza [0173] Decision trees ...The nodes and leaves may consist of a class of data that are similar to some target variables. There could be nominal (categorical and non-ordered), ordinal (categorical and ordered), and interval values (ordered values that can be averaged). ...constructing algorithm that uses Entropy as a measure of how certain one can be that an element of a set is a certain type.)
Regarding Claim 2, 
Fidanza teaches,
the set of operations further comprising determining a similarity between field entries.
(Fidanza [0173]  constructing algorithm that uses Entropy as a measure of how certain one can be that an element of a set is a certain type.
Fidanza [0086] includes data regarding stores, private locations, public places and transaction data and correlating periodic location patterns to loan and transactional activities.)
Regarding Claim 3, 
Fidanza teaches,
  wherein the links comprise weights corresponding to a similarity between the field entries.
(Fidanza [0143]  calculates the relevance of the attributes based on information gain and assigns weights to them accordingly. The higher the weight of an attribute, the more relevant it is considered)
Regarding Claim 4, 
Fidanza teaches,
creating a first set of metrics for similarities over a first of the predetermined interval of time;
(Fidanza [0089] collecting the consumer loan data over a period of six months and classifying consumers in two classes as: (1) a bad client having a high risk probability of falling into bad debt, and (2) a good client having a low risk probability of falling into bad debt.)
creating a second set of metrics for similarities over a second of the predetermined interval of time, 
(Fidanza [0089]    may further generate a behavioral profile for the consumer based on the consumer location and check-ins 
Fidanza [0090]   may further include generating the behavioral profile based on consumer segmentation with consumer information provided via the contents of each transaction and using affinity
Fidanza [0173]  Decision trees may split a large set of data into smaller classes 
Fidanza [0187]  from clients in time windows of six months as a non-limiting example)
wherein the second of the predetermined interval of time is a same duration as the first of the predetermined interval of time but a different in range than first of the predetermined interval of time; comparing the first set of metrics to the second set of metrics; 
(Fidanza [0187]  from clients in time windows of six months as a non-limiting example.... whether a client is moving towards a bad debt region in the next seven days. 
Fidanza [0090]      depending on promotional and seasonal basis and linking between purchases over time.)
and outputting the comparison and/or summary of comparison of the first set and second set of metrics.
(Fidanza [0190]  summarize their main characteristics using visual methods and interpretation.)
Regarding Claim 5, 
Fidanza teaches,
wherein the predetermined interval of time comprises at least one of hours, days, weeks, months and years.
(Fidanza [0187]  from clients in time windows of six months as a non-limiting example)
Regarding Claim 6, 
Fidanza teaches,
  determining a trend for the first set of metrics; and determining a velocity of the trend.
(Fidanza  [0211]  a time series (client behavior variable over time) and these values help evaluate trends, seasonality or changes
Fidanza   [0171] such as trend detection ... recognition of cyclical patterns that take into account the time and location, and the depth/breath of the historical interaction)
Regarding Claim 7, 
Fidanza teaches,
  the set of operations further comprising determining a change of the velocity of the trend.
(Fidanza  [0211]  a time series (client behavior variable over time) and these values help evaluate trends, seasonality or changes
Fidanza   [0171] such as trend detection ... recognition of cyclical patterns that take into account the time and location, and the depth/breath of the historical interaction)
Regarding Claim 8, 
Fidanza teaches,
  identifying repetitive financial transactions from the plurality of financial transactions during a predetermined interval of time;
(Fidanza [0008] data about repeated loan transactions with the consumer
Fidanza [0089] collecting the consumer loan data over a period of six months)
identifying one or more obligatory financial transactions from the repetitive financial transactions;
(Fidanza [0168] conducting a specific transaction that is kept track of by the MO system.)
identifying whether the one or more obligatory financial transactions are being satisfied; and
(Fidanza  [0080]   the confirmation or value of the loan...paying a bill associated with an account of the consumer in the value of the loan.)
generating an affordability index for a type of transaction similar to the one or more obligatory financial transactions based upon whether the obligatory financial transactions are being satisfied.
(Fidanza [0081] generating the behavioral profile based on consumer segmentation with consumer information provided via the contents of each transaction
Fidanza [Abstract]  determines the creditworthiness of a consumer 
Fidanza [0205] The system may “hypothesize” that a bad client that will fall in default or bad debt  
Fidanza [0007] generating at the loan issuance server a credit score)
Claim 9 is rejected on the same basis as Claim 5.
Regarding Claim 10, 
Fidanza teaches,
  the set of operations further comprising determining a trend associated with the satisfaction of the obligatory financial transactions.
(Fidanza  [0080]   the confirmation or value of the loan...paying a bill associated with an account of the consumer in the value of the loan. 
Fidanza [0212]  to measure the variability and consistency of the sample)
Regarding Claim 11, 
Fidanza teaches,
  the set of operations further comprising determining a risk index based on the affordability index.
(Fidanza [0139] to determine the creditworthiness and risk of a user 
Fidanza [0205] For each client (consumer), the bad debt score was computed 
Fidanza [0205] when the high risk probability passes over the allowed limits
Examiner notes the bad debt score is a measure of creditworthiness (affordability) and is further related to the determination of risk. )
Regarding Claim 12, 
Fidanza teaches,
    the set of operations further comprising generating an affordability recommendation for the type of transaction based on the affordability index.
(Fidanza [0084] determining the creditworthiness and issuing loans to consumers
Fidanza  [0014]  controller approves a loan based on the maximum allowed credit)
Regarding Claim 13, 
Fidanza teaches,
      wherein the affordability recommendation corresponds to whether the entity can afford a credit product associated with the type of transaction
(Fidanza [0186]  variables that impact the ability of a customer as a client or consumer to pay a debt
Fidanza  [0011] generating a behavioral profile for the consumer based on ...predicting by consumer profile... loan repayments 
Fidanza  [0082] predicting by consumer profile ...loan repayments 
Fidanza  [0164] potential increasing a pre-approved amount based on timely repayment)
Regarding Claim 14, 
Fidanza teaches,
      in response to determining the entity can afford a credit product, the set of operations further comprises providing recommended terms, a payment amount, and a day of the week for the payment amount to be paid.
(Fidanza [0164]  a requirement to accept the terms and conditions of potential increasing a pre-approved amount based on timely repayment 
Fidanza [0168]  establish a behavioral prediction for the consumer as to a certain day...transaction may occur)
Regarding Claim 15, 
Fidanza teaches,
        receiving a first set of personal identification information associated with a lending application; receiving a second set of personal identification information associated with a bank account; comparing the first set of personal identification information associated with the lending application with the plurality of financial transactions; comparing the second set of personal identification information associated with the bank account with the plurality of financial transactions; and generating a risk index based upon the comparisons, wherein the risk index corresponds to whether the first set of personal identification and the second set of personal identification information are associated with the entity.
(Fidanza [0003]  e-wallet may securely store passwords, credit card numbers, and other personal information
Fidanza [0005] identity information such as the name, social security number and the credit/debit card information of the user as a consumer are required to make a decision
Fidanza [0003] Data is synchronized with an e-wallet...and an individual's bank account can be linked to the digital wallet....may include a driver's license, health card, loyalty card, or other identification cards...Sometimes the user's mobile telephone number serves as a unique identifier 
Fidanza [0205] define a threshold when the high risk probability passes over the allowed limits.)
Claim 17 is rejected on the same basis as Claim 2.
Claim 18 is rejected on the same basis as Claim 4.
Claim 19 is rejected on the same basis as Claim 8.
Claim 20 is rejected on the same basis as Claim 15.
Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mawji (“EXTRAPOLATING TRENDS IN TRUST SCORES”, U.S. Patent Number: 9679254 B1) proposes   extrapolating trends in trust scores. A trust score may reflect the trustworthiness, reputation, membership, status, and/or influence of the entity in a particular community or in relation to another entity. An entity's trust score may be calculated based on data from a variety of data sources, and this data may be updated periodically as data is updated and new data becomes available. 
Chrapko (“LEARNING AN ENTITY'S TRUST MODEL AND RISK TOLERANCE TO CALCULATE ITS RISK-TAKING SCORE”, U.S. Publication Number: 20190026667 A1) proposes  learning an entity's trust model and risk tolerance. An entity's trust score may be calculated based on data from a variety of data sources, and this data may be combined according to a set of weights which reflect an entity's trust model and risk tolerance. Furthermore, by monitoring how entities adjust weights for different transaction types, default weighting profiles may be created that are customized for specific transaction types.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697